 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarlson CorporationandWalter J. Santwer.Case 1-CA-7428January 31, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND KENNEDYOn June 9, 1971, Trial Examiner James V. Constan-tine issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Carlson Corporation, Cochituate,Massachusetts, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.'MEMBER KENNEDY,dissenting:I cannot join my colleagues in their adoption of theTrialExaminer's finding of a violation of Section'Our dissenting colleague would find no 8(a)(1) violation based uponSantwer's discharge,viewing it as occasioned by poor work performance notlong after an earlier discharge and rehiringWe note that it is not clear thatthe earlier discharge was for nonperformance of work That Santwer failedto "shape up"after being given a second chance is a conclusion that missesthe main thrust of the case Santwer was a general laborer, assigned by theconstruction superintendent specificallyto assistthe carpenters working onthe roof of the project when, in late October, it came to the superintendent'sattention that carpenters were doing laborers' work In November, Santwercomplained of the carpentersgettingtheir own materials from the stockpile,using shovels, and applying wood preservative-work normally done bylaborers. This provided an opportunity for the carpenters to complain ofSantwer's not being available when he left the area to report the situationThe union steward looked into these complaints, found them to have merit,and a resolution concerning the work to be performed by carpenters wasachieved No criticism of Santwer's work habits was ever made to him Histestimony that the labor foreman had complimented him on his work on oneoccasion, and, in paying him off on November 18, had said there was nowork, was not refuted In the circumstances we agree with the Trial Exam-iner that Santwer was actually prevented from performing his work properlybefore his discharge, and that the real reason for his discharge, as reflectedin comments by the labor foreman, was his complaint that carpenters weredoing laborers' work-a type of employee activity protected by Section 7and Section 8(a)(1)8(a)(1) of the Act herein. I would dismiss the complaintin its entirety.The Trial Examiner's ultimate conclusion as to thedischarge is predicated, I believe, upon a number oferroneous or irrelevant premises. Thus, the Trial Ex-aminer states that Santwer was a "satisfactory" em-ployee and "At no time was Santwer criticized for hiswork." He finds that Santwer was "precipitately" and"abruptly discharged before the end of the work week"without a warning. The Trial Examiner observes that"Failure to warn his probative value," and "abrupt-ness, timing, and manner of discharge shed light as towhether a termination is not for cause and whether theasserted cause is offered as a pretext to disguise theemployer's antipathy to protected activity whichprompted the dismissal."The Trial Examiner's analysis, adopted by my col-leagues, ignores the fact that Respondent had dis-charged Santwer on October 30, less than 3 weeks ear-lier, for nonperformance of work. The General Counseldoes not contend that the October 30 discharge wasdiscriminatorilymotivated. The uncontroverted tes-timony is that Santwer was reinstated on November 2,when the union business agent agreed to talk toSantwer and expressed confidence that he could con-vince Santwer to improve his work.In my view, it is illogical to characterize Santwer asa "satisfactory employee" when he had been recentlydischarged for unsatisfactory performance.The undisputed fact is that when Santwer was rein-stated he did not do the work assigned to him. He wassupposed to help the carpenters on the roof of thebuilding.He did not stay on the roof and he did nothelp the carpenters. The Trial Examiner blames thecarpenters for not working with Santwer. Apparently,the Trial Examiner reasoned that Santwer was not ne-glecting his work since Santwer had nothing to do andhe was therefore free to wander about the constructionsite.As I see it, the record amply supports Respondent'sdefense that after it reinstated Santwer on November 2his work was the same as it was before his discharge onOctober 30. He was not a productive employee. In myopinion, no adverse inference can be drawn from Re-spondent's failure to give Santwer warnings after hewas reinstated on November 2. He well knew he wasobliged to "shape up" after being given a secondchance.My review of the record convinces me that it doesnot sustain the Trial Examiner's finding of a violationof Section 8(a)(1) of the Act.195 NLRB No. 15 TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASECARLSON CORPORATION219IIITHE UNFAIR LABOR PRACTICESA. General Counsel's EvidenceJAMES V. CONSTANTINE, Trial Examiner: This is an unfairlabor practice case instituted pursuant to Section 10(b) of theNational Labor Relations Act, herein called the Act. 29U.S.C. 160(b). It was initiated by a complaint issued on Feb-ruary 9, 1971, by the General Counsel of the National LaborRelations Board, herein called the Board, through the ActingRegional Director for Region 1 (Boston, Massachusetts),namingCarlson Corporation as the Respondent. Said com-plaint is based on a charge filed on December 16, 1970, andan amended charge filed on January 22, 1971, by Walter J.Santwer, an individual.In substance the complaint alleges that Respondent vi-olated Section 8(a)(1) and (3) and that such conduct affectscommerce within the meaning of Section 2(6) and (7) of theAct. Respondent has answered admitting some of the allega-tions of the complaint but denying that it committed anyunfair labor practices.Pursuant to due notice this case came on to be heard andwas tried before me at Boston, Massachusetts, on April 27,1971. All parties were represented at and participated in thetrial and had full opportunity to introduce evidence, examineand cross-examine witnesses, file briefs, and offer oral argu-ment. At the close of the case Respondent argued orally.Briefs have been received from Respondent and the GeneralCounsel.This case presents the issues of whether Respondent (1)denied overtime to Walter J. Santwer and (2) discharged saidSantwer because he assisted a labor organization (Laborers'InternationalUnion of North America, Local 429, AFL-CIO) in the enforcement of its work rules and contract.Upon the entire record in this case, and from my observa-tion of the demeanor of the witnesses, I make the following:FINDINGS OF FACTIAS TO JURISDICTIONRespondent, a Massachusetts corporation with its princi-pal office and place of business in Cochituate, Massachusetts,is engaged in the business of general contracting and buildingconstruction. Pursuant to one of its contracts, that with Mac-Bick, a medical supply company, Respondent is constructinga warehouse building valued in excess of $1 million for Mac-Bick in Billerica, Massachusetts. Said building is herein calledthe Billerica jobsite.During the past 12 months Respondent purchased buildingmaterials valued in excess of $50,000 from points outside theCommonwealth of Massachusetts. I find that Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectuate thepurposes of the Act to assert jurisdiction over Respondent inthis proceeding.IITHE LABORORGANIZATION INVOLVEDLaborers'InternationalUnion of North America, Local429, AFL-CIO (herein called the Union), is now, and at alltimesmaterial herein has been, a labor organization withinthe meaningof Section 2(5) of the Act.As noted above, Respondent is constructing a warehousebuilding forMac-Bick in Billerica,Massachusetts. On orabout September 9, 1970,' the Union, located in Lowell, Mas-sachusetts, dispatched Walter J. Santwer to the Billerica job-site ,where he was hired as a general laborer. The unionsteward on that job was Thomas Welch. At that time Re-spondent also had another laborer, Fitzgerald, on the job.Later Respondent hired 9 more laborers at this site, makinga total of 12 laborers employed there in early October.In mid-October, however, Respondent laid off six laborersbut retained Santwer, among others. Then on Friday, Octo-ber 30, it laid off Santwer and William Donahue, anotherlaborer. However, John Emerson, the Union's business agent,on October 30 directed Santwer to return to the job thefollowingMonday, November 2. Santwer did so and wasagain assigned to work as a general laborer.A week after returning to work on November 2 Santwerobserved that the carpenters on the job were performing someof the work which he considered to belong to laborers. Ac-cordingly he spoke about this situation to Gerald Fields,Respondent's foreman of laborers. I find that Fields is asupervisor within the meaning of Section 2(11) of the Act andan agent of Respondent acting on its behalf. During thisconversation Santwer told Fields that carpenters were doingthe work of the laborers, mentioning as an example that "acarpenter was using a shovel which is not to be done [by him],according to the Union agreements." Fields promised to lookinto this. During that same week Santwer also discussed theforegoing conditions with Thomas Welch, the Union's jobsteward at the site.Santwer also observed that during the week commencingon November 9 laborers other than he were performing over-timework on the job. As a result he asked Welch, the Union'ssteward, why Santwer had not been assigned to any of hisovertime. Nevertheless Santwer did not thereafter receive anyovertime work.On Monday, November 16, Santwer reported for workabout 7:15 a.m. He regularly started at 8 a.m. and workeduntil 4:30 p.m., with a break at noon of a half hour for lunch.Although the other laborers, five or six in number, started towork at 7:30 a.m., thus being awarded a half hour of over-time, Santwer was not invited to work before 8 a.m. YetGerald Fields, Respondent's foreman of laborers who waspresent at the time and saw Santwer there, did not grantSantwer any overtime that day.At 8 a.m. on November 16 Santwer was instructed byFields to work with the carpenters on the roof of the buildingby carrying stockand materialsto them whenever theyneeded the same. Upon arriving there Santwer noticed thatthe carpenters on the roof not only were carrying their ownstock and materials but they would not let him carry such forthem. Soon Santwer visited Fields, informed him of what hadoccurred, and asked for further instructions. Fields repliedthat he would "look into the matter." Not long thereafterSantwer also called to the attention of Thomas Welch, theunion's steward on the job, that carpenters were carryingtheir own stock and materials and had forbidden Santwerfrom doing this work.On Tuesday, November 17, Santweragainarrived at thejobsite at 7:15 a.m., but he was not given any overtime work.Nevertheless all the other laborers were directed to beginwork at 7:30 a.m., thus working a half hour overtime. SomeIAll dates mentioned hereafter refer to 1970 except where otherwisespecifically noted 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime during November 17 Santwer repeated to Welch, the jobsteward, Santwer's complaint that carpenters on the job wereperforming some of the work of laborers.On Wednesday, November 18, Santwer arrived at the job-site before 7 a.m. At that time he saw the other laborersworking overtime. They were being supervised by ForemanFields. But Fields did not ask Santwer to join these laborersin overtime work. As a result Santwer complained to Welch,the union job steward, about not receiving any overtime.At or about 3:30 p.m. on November 18 Fields presentedSantwer with a "payoff check" and told Santwer that Fieldshad no more work for him. Continuing, Fields said thatWelch was "arguing too much about the overtime and we[Welch and Santwer] were arguing too much about who wasdoing what work on the job." Although Santwer insisted thatFieldswas "kidding," he quickly became convinced thatFieldswas serious.Notwithstanding that Fields laid offSantwer for lack of work, Santwer on November 19 noticedthat Respondent had "two additional laborers" working atthe jobsite.While employed by Respondent Santwer neither receivedwarnings, written or oral, from his superiors concerning hiswork performance for Respondent, nor had his work per-formance been criticized by Respondent. In fact, some timein October Foreman Fields told Santwer that two other labor-ers there (Welch and Donahue) were not doing the work andthat Santwer and Fitzgerald, another laborer on the fob,"were the only two guys that were doing anything on thejob."After Respondent laid off Santwer he discovered that hehad been paid for 1 hour more than he had worked duringhis last week at the jobsite. Although this hour was for over-time, Santwer insisted at the hearing that he did not workovertime during that week.Santwer's job of supplying with "nails... boards, what-ever they had to have that a laborer would normally do," was"specifically confined to the location of the carpenters." How-ever, while he was "in other parts of this job" he "talked toother people." He so left his assigned job to talk to otherpeople because the carpenters "would not let him bring tothem lumber, or nails, or wheelbarrows, or anything else,"and thus there were occasions when he did no work. Thisaction on the part of carpenters caused Santwer to complainthat they were violating "the jurisdictional rights of the labor-ers."The foregoing essentially constitutes Santwer's evidence onbehalf of the General Counsel. Thomas Welch's testimony aswitness for the General Counsel follows.Welch, who is employed by Respondent as a laborer, is alsothe job steward for the Union on the Mac-Back jobsite. Hisregular working day at that site commences at 8 a.m. andends at 4:30 p.m. On November 16 and 17 he and all the otherlaborers except Santwer worked overtime from 7:30 a.m. to8 a.m Nevertheless Santwer had arrived at the site by 7:30a.m. on both days and could have been assigned to overtimework.Sometime during November 16, as a result of a conversa-tion with Santwer, Welch spoke to the labor foreman, GeraldFields, the carpenter foreman Walter Chipman, as well as thecarpenter steward on the job. In talking to Field's, Welchcomplained that the work of the laborers on the roof of thebuilding was being performed by carpenters; that such workhad been assigned to laborers, and belonged to the laborers;and that he, Welch, desired that a laborer be "sent back up. to perform this work." Fields answered that he wouldtake care of it.Later in the day on November 16 Welchagain spoke toSantwer. This led Welch to another talk with Fields, Chip-man, and the carpenter steward. Welch repeated to Fieldsthat the carpenters persisted in performing the work of thelaborers and, "if it wasn't resolved," Welch would be con-strained to request the laborers'business manager,Emerson,to "let him [Emerson] take it from there if it wasn't reachedsatisfactorily."Still later on November 16 Welch contacted Mr. Emersonand told him what had transpired on the job. The followingday, November 17, Emerson visited the jobsite and spoke toJim Canning, the job superintendent, in the presence ofWelch. I find that Canning isa supervisor within the meaningof Section 2(11) of the Act,and an agentof Respondent. Aftersome discussion, all three decided that the work of movingmaterialsfrom stock piles on the roofbelongedto laborersand not to carpenters, and that the laborers would do it.On November 17 Welch again spoke to Santwer. Fromwhat he ascertained in this conversation Welch protested toForeman Fields that a carpenter was applying cupinol tolumber and that this was a job that should be done by alaborer.Replying, Fields said that Santwer should not becomplaining about overtime. Welch answered that he himselfhad noticed this violation and that Santwer had not told himabout it. Then Welch telephoned to the Union's businessmanager. Following this call Welch and Canning discussedthe cupinol work.On November 17 Foreman Fields notified Welch that"they would be starting work at 7 o'clock in themorning" thenext day. Welch and all the other laborers exceptSantwerstarted work at 7 a.m. on November 18. Although Santwerarrived about 7 a.m. on November 18, he was not instructedto work overtime. On the other hand a new laborer employee,Dave Milinazzo, reported to Welch on November 18 andworked an hour of overtime on that day.Sometime during November 18, following a conversationwith Santwer,Welch spoke to Foreman Fields relative toSantwer's not obtaining any overtime work that day. Welchasserted that Santwer and Welch both felt that Santwershould be getting overtime as were the other laborers on thesite.Fields replied he did not know what Santwer was com-plaining about.Between 3:30 and 4 p.m. on November 18 Welch learnedthat Santwer had been laid off. Shortly thereafter Welch in-quired of Fields how many laborers had been laid off. WhenFields answered that only Santwer had been affected thereby,Welch asked why a new laborer had been hiredthat morning.Fields replied, "There wasn't any work." (This is so recordedin the transcript. Apparently Fieldsmeant that Santwer waslaid off because there was no work for him.) On November19 two newly hired laborers, Tom Sheehan and Ed Reynolds,reported for work for the first time at the jobsite.According to Welch, no representative of the Respondentspoke to him concerning Santwer's job performance.On cross-examination, Welch testified in part that "all ofthe overtime work in connection with the heater" had beenassigned to him, and that he was to receive "preference inovertime" on any other type of work. Because of this Santwerhad "no basis for any complaint on overtime ... on the heat-ers." Further, Welch asserted that he knew of no instance inwhich another laborer, other than himself, "received threeconsecutive hours of overtimeand Santwerdidn't get an hourin the same period." Welch also on cross-examination tes-tified that at no time did any representative of Respondentsuggest that anyone other than a laborer should do the workof laborers, and that on "questions of a jurisdictional matter,there was cooperation upon the part of the employer." Fi- CARLSON CORPORATION221nally,Welch on cross-examination stated that "jurisdictionalmatters" are settled between the two unions involved.The General Counsel's final witness,John Emerson, tes-tified substantially as follows:On November 17 Emerson, the Union's businessmanager,spoke to Canning, Respondent's project superintendent, con-cerning the work of laborers in connection with stock pilingof lumber and taking it from the stock piles to the carpenters.As a result of this conference "the work was awarded to thelaborers by the superintendent."B. Respondent's EvidenceRespondent's construction superintendent is James Can-ning.About October 22 or 23 he became job superintendenton the Mac-Beck job. Thereafter it "came to his attention"that carpenters were doing work which the laborers shoulddo. As a result he "assigned a laborer to work specific withthe carpenters, so there would be no complaint about whowas carrying what, etc." The laborer so assigned was WalterSantwer. In addition Canning also learned that "carpenterswere pouring cupinol, a wood preserver, and it was anotherjurisdictional thing and we resolved" it.At the time the laborers were working on the roof puttingin the wood blocking. It was Santwer's "specific, total, andsole duties to tend the carpenters, and nothing else." ButCanning observed that Santwer's work "was below par." Bythis Canning meant that Santwer "at least a dozen times a day... was never with the carpenters, he was off some placetalking to somebody ... [in another area than that assignedto Santwer]. And never where he was supposed to havebeen." In fact the carpenter foreman on two or three occa-sions told Canning that, when stock was needed for the car-penters, "there was no way to find his laborer who was sup-posed to bring his stock to him."Consequently on October 30 Canning laid off or "released"Santwer and Donahue, another laborer, because neither wasperforming his work. Although Canning instructed the fore-man to lay off Donahue and Santwer, the decision to lay offwas Canning's. But Canning did not confer with their fore-man prior to doing so. However neither the foreman norCanning communicated or told Santwer why the latter waslaid off. Such layoff was not because of lack of work but,rather, "because of his [Santwer's] inability to work," accord-ing to Canning. Then Canning called Emerson, the businessagentof the Union, and asked him to replace Santwer andDonahue with two other laborers on the ground that thework of these two "was below par; they weren't holding uptheir end." Nevertheless Emerson asked Canning to takeback Santwer and Donahue, promising to "tell them thesituation and . . convince them to pick up their end." On thebasis of this assurance Canning agreed to reinstate the twomen. They came back to the job on the following Monday,November 2, each resuming the same job he had been doing.Donahue's work became acceptable after November 2, butSantwer's performance was "exactly the same [as it was]before I [Canning] laid him off. He wasn't performing his jobat all. So I [Canning] released him [Santwer] "Upon returning to work on November 2 Santwer's dutiesrequired him "to be at and workingassistingcarpenters." ButSantwer "was never there"; from the time he came back untilNovember 18 Santwer did "exactly what he had done before"which led to his discharge "the first time." Thus Santwer didnot assist the carpenters. Canning observed Santwer "everyday ... off the roof, walking on the stairs, talking to otherlaborers or somebody else or what-have-you."Canning further testified that in assigning overtime no dis-crimination was practiced against Santwer. Continuing, Can-ning averred that no definite pattern existed on overtime; thatas occasion required, men were assigned to work overtimebefore the 8 a.m. regular starting time or after the usualquitting hour; and that "no one was singled out by name ornumber" to be assigned or to be excluded from such overtime.On November 18 Canning instructed the labor foreman tostart the men to work at 7 a.m. to carry some quite heavyframes, and since, "to my [Canning's] knowledge ... Santwerwas there with the group" of those arriving by 7 a.m.,Santwer enjoyed some overtime that morning. On this sameday Canning hired two additional laborers. Resp. Exh. 1-fand 2 indicate that Santwer was paid for 1 hour of overtimefor that day. (As recited above in connection with Santwer'stestimony, Santwer denied he worked overtime but claimedthat his last check erroneously included payment for anhour's overtime during his last week on the job.)At no time did Canning warn Santwer after November 2that the latter was not attending to his duties. AlthoughCanning "would go to my foreman" whenever he desired toconvey messages or warnings to employees,Canning did notnotify Santwer's foreman to warn Santwer that Santwer wasnot performing his work. This is because Santwer was "shirk-ing off a little bit" and, therefore, Canning felt it was unneces-sary to "scream and holler" about this "little bit" to theforeman.On November 17 Canning met with Emerson, businessagent of the Union, regarding the cupinol work. During thecourse of the conversation the two resolved the question ofapplying cupinol and also "it was decided that the laborerswould do the work" of distributing stock and materials to thecarpenters on the roof.C.Concluding Findings and DiscussionInitially I find that, crediting the General Counsel's evi-dence, the record fails to disclose that Santwer was engagedin union activity at any material time alleged in the com-plaint.Hence I find that Respondent did not violate Section8(a)(3) of the Act in denying overtime to, and discharging,Santwer.Cf.Rotax Metals, Inc.,163 NLRB 72, 79;PacificElectricord Company,153 NLRB 521, affirmed 361 F.2d 310(C.A. 9). The question then is whether Santwer's conduct isotherwise protected by the Act. Cf.Ben Pekin Corporation,181NLRB No. 165.1.As to Santwer's dischargeIt is my opinion, and I find, that Santwer was engaged inactivity safeguarded by Section 8(a)(1) of the Act when heprotested or complained that carpenters were performingsome of the work of laborers; that he was terminated becausehe so protested or complained; and that the reason given atthe hearing, i.e., that he was laid off for unsatisfactory service,is a pretext to disguise the true reason for his discharge.That such conduct is protected by the Act is axiomatic, foran employee may with impunity request that his employerabide by the terms of his collective-bargaining contract, pro-vided said claim is colorable and advanced in good faith.Interboro Contractors, Inc.,157 NLRB 1295, 1298, enforced388 F.2d 495 (C.A. 2);Procon, Inc.,161 NLRB 1304, 1307.I find that Santwer acted in good faith and that his contentionwas colorable that the work involved belonged to the labor-ers.Cf.Ben Pekin Corporation,181 NLRB No. 165;RotaxMetals, Inc.,163 NLRB 72And I find that Santwer was discharged for espousing theclaim that such work belonged to laborers and that the reasongiven for his discharge is a pretext. Of course I recognize that"No order of the Board shall require the reinstatement of anyindividual as an employee who has been suspended or dis-charged ... for cause." Section 10(c) of the Act;WellingtonMill v. N.L.R.B.,330 F.2d 579, 586-587 (C.A. 4);Mitchell 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDTransport, Inc.,152 NLRB 122, 123. And I have been guidedby the rule, which I have followed, that the burden of proofto establish an unlawful discharge rests upon the GeneralCounsel and that I may not pass upon the reasonableness orseverity of an employer's judgment in discharging an em-ployee forlegitimatecause,N.L. R. B. v. Prince Macaroni Co.,329 F.2d 803, 809 (C.A.1);N.L.R.B. v. United Parcel Ser-vice,317 F.2d 912, 914 (C.A.1);J.P. Stevens & Co., Inc.,181NLRB No. 97The finding that Santwer was discharged for engaging inprotected activity and the reasonassignedis a pretext is basedon the entire record and the following subsidiary findings,which I herebyfind asfacts. The fact that I reject the defenseas a pretext is not enough to sustain the General Counsel'sburden of proof, for denial of a defense does not amount toaffirmative evidence capable ofsustainingthat burden ofproof.NL.R.B. v. Joseph Antell, Inc.,358 F.2d 880, 883(C.A.1);Guinan v. Famous Players,167 N.E. 235, 243(Mass.);Council of Bagel and Bialy Bakeries,175 NLRB No.148.a. I find that the carpenters would not let Santwer performthe labor work involved. In this respect I credit Santwer. Thiscaused Santwer occasionally to speak to others, as he hadnothing to do. But I find that in doing so Santwer was notneglecting his work, for he was prevented from working.Respondent's evidence inconsistent therewith is not credited.b.Santwer was not effectively warned that he exposedhimself to the risk of discharge by talking to others when hehad no work to do. Failure to warn his probative value E.Anthony Sons, Inc. v.N.L.R.B.,163F.2d 22, 26-27(C.A.D.C.);N.L.R.B. v.Melrose Co.,351 F 2d 693, 699(C.A. 8);Talon, Inc.,170 NLRB No. 42, fn. 1.c. Santwer was abruptly discharged before the end of theworkweekand at a timewhen his complaints about the workwere current. Abruptness,timing,and manner of a dischargeshed light as to whethera terminationis not forcause andwhether the asserted cause is offered as a pretext to disguisetheemployer's antipathy to protected activity whichprompted the dismissalE. Anthony Sons, Inc. v. N.L.R.B.,163 F.2d 22, 26-27 (C.A.D.C.);Arkansas-Louisiana GasCompany,142 NLRB 1083, 1085-1086. "The abruptness ofa discharge and its timing are persuasive evidence as to moti-vation."N.L.R.B. v. Montgomery Ward & Co., Inc.,242 F.2d497, 502 (C.A. 2), cert. denied, 355 U.S. 829.d.At no time was Santwer criticized for his work Henceit isdifficult to understand why a satisfactory employee wasprecipitately dischargedunless it isinferred-and I do so-that his protected activity, which the employer resented,prompted the discharge. In this connectionit iswell to bearin mind that if Santwer had been derelict in duty, his conducthad been overlooked or condoned, for Superintendent Can-ning admitshe did nothing about what he considered work"below par" by Santwer. Moreover, "the continuance of em-ployment after the discovery of the claimed malfeasance wasof such duration as to provide inescapable indicia of after-thought."N.L.R.B. v. Fairview Hospital,443 F.2d 1217(C.A. 7) decided April 28, 1971. SeeEvans Packing Com-pany,190 NLRB No. 70.e.Fields toldSantwerthat the latter was laid off for lackof work. But admittedly two new laborers were hired withina day or two after that. Hence I find that a falsereason wasgiven to Santwer to explain his being terminated. Giving afalse reason warrants the inference, which I draw, that thetrue reason was his activity protected by the Act.JosephAntell, Inc. v. N.L.R.B.,358 F.2d 880, 883, (C.A.1);SterlingAluminum v. N.L.R.B.,391 F.2d 713, 723 (C A. 8). Further,Canning claimed Santwer was discharged because his workwas "below par." Thus Canning and Fields have attrubuteddifferent reasons for Santwer's termination. This inconsist-ency indicates that the true reason is unlawful.f."Direct evidence of a purpose to discriminate is rarelyobtained, especially as employers acquire some sophisticationabout the rights of their employees under the Act; but suchpurpose may be established by circumstantial evidence."Cor-ne Mills v. N.L.R.B.,375 F.2d 149, 152 (C.A. 4). "Nowadaysit is usually a case of more subtlety."N.L.R.B. vNeuhoffBros.,375 F.2d 372, 374 (CA. 5). 1 1 . .. the existence of validgrounds for punitive action is no defense unless such actionwas predicated solely on these grounds and not by a desireto discourage protected activity."N.L.R.B. v. Fairview Hos-pital,443 F.2d 1217, decided April 28, 1971 (C.A. 3).g.Finally it is not necessary that activity protected by theAct be the only reason for Santwer's discharge in order torender it unlawful. If his discharge was inflicted substantiallybecause of his protected activity it transgresses the Act not-withstanding that a valid ground for discipline may existBetts Baking Co. v. N.L.R.B.,380 F.2d 199 (C.A. 10);N.L.R.B. v. Whitin Machine Works,204 F.2d 883, 885 (C.A.1). I expressly find that Santwer's protected activity was asubstantial or motivating-but not necessarily the only-reason for his discharge.N.L.R.B. v. Fibers InternationalCorp.,439 F.2d 1311 (C A.D.C.), upon which Respondentrelies, does not dictate a different result.If material, I find that protesting being deprived of over-time is protected by Section 8(a)(1) of the Act Cf.NorthernMetal Company,175 NLRB No. 145, enf. denied 440 F. 2d881 (C.A. 3), decided April 7, 1971,Rotax Metals, Inc.,163NLRB 72, 76-77. Nevertheless, I specifically find thatSantwer was not discharged for such protest.2.As to Santwer's loss of overtimeOn the record developed in this case I conclude and findthat the General Counsel has failed to demonstrate by apreponderance of the evidence that Santwer was denied over-time for reasons proscribed by the Act At most, it has beenshown that Santwer was not assigned to overtime work andthat he objected to this treatment. But the record is bare ofevidence that such loss of overtime can be traced to his com-plaining about the performance of work by carpenters whichhe maintained came within the jurisdiction of laborers.On this issue I find, crediting Santwer, that at all timesmaterial he did not work overtime, notwithstanding that Re-spondent's records reveal that he was paid for an hour'sovertime in the week ending November 20. I find that suchrecords do not accurately reflect th facts on this issue. Nordo I credit Canning, Respondents superintendent, thatSantwer worked overtime on November 18, as I believe thathis recollection, upon which he relied, is faulty on this aspectof the case, especially since Canning did not make the assign-ments of overtime. In fact Fields, the foreman of laborers whoactually assigned overtime and would be in a better positionto testify on this issue, failed to testify corroborating Canning.The unexplained failure to call Fields convinces me that hewas unable to contradict Santwer's contention that the latterdid not work overtime on November 18.Accordingly I shall recommend that this facet of the casebe dismissed for want of proof.IV THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activity of Respondent set forth in section III, above,found to constitute an unfair labor practice, occurring inconnection with its operations described in section I, above,has a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tends to lead to CARLSON CORPORATIONlabor disputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYAs Respondent has been found to have engaged in anunfair labor practice I shall recommend that it be ordered tocease and desist therefrom and that it take specific action, asset forth below, designed to effectuate the policies of the Act.In view of the finding that Respondent unlawfully dis-charged Santwer, it will be recommended that Respondent beordered to offer him immediate and full reinstatement to hisformer position or, if such is not available, one which issubstantially equivalent thereto, without prejudice to his se-niority and other rights and privileges. It will further berecommended that Santwer be made whole for any loss ofearnings suffered by reason of his discharge.In making Santwer whole Respondent shall pay to him asum of money equal to that which he would have earned aswages from the date he was terminated to the date of rein-statement or a proper offer of reinstatement, as the case maybe, less his net earnings during such period. Such backpay, ifany, is to be computed on a quarterly basis in the mannerestablished byF. W. Woolworth Company,90 NLRB 289,with interest thereon at 6 percent calculated according to theformula set forth inIsis Plumbing & Heating Co.,138 NLRB716. It will also be recommended that Respondent preserveand make available to the Board or its agents, upon reasona-ble request, all pertinent records and data necessary to aid inanalyzing and determining whatever backpay may be due.Finally, it will be recommended that Respondent post appro-priate notices.Santwer's discharge does not reflect a general disregard orhostility to the Act, and I so find. Accordingly, I find that abroad remedial order against Respondent is not warranted.Rather, I find it will effectuate the policies of the Act to enjoinRespondent from repeating the conduct found above to be aviolation of the Act and similar or like conductUpon the basis of the foregoing findings of fact and theentire record in this case, I make the following.CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof Section 2(5) of the Act.2.Respondent is an employer within the meaning of Sec-tion 2(2), and is engaged in commerce as defined in Section2(6) and (7), of the Act.3.By discharging employee Walter J. Santwer for present-ing acomplaint relating to work of laborers done by carpen-ters,Respondent committed an unfair labor practice prohib-ited by Section 8(a)(1) of the Act.4.The foregoing unfair labor practice affects commercewithin the purview of Section 2(6) and (7) of the Act.5.Respondent has not committed any other unfair laborpractices alleged in the complaintUpon the foregoing findings of fact, conclusions of law, andthe entire record in this case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:'3In the event no exceptions are filed as provided by Section 102 46 ofthe Board's Rules and Regulations, the findings, conclusions, recommenda-tions, and recommended Order herein shall, as provided in Section 102 48of said Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be waivedfor all purposesORDER223Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Discharging employees, or otherwise discriminating inany manner in respect to their tenure of employment or anyterm or condition of employment, because theyengage inactivity having as its purpose the submission, presentation,and processing of protests relating to the assignment of workto craft alleged to be not entitled thereto.(b) In any similar or like manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guaran-teed to them by Section 7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a)Offer Walter J. Santwer immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent one, without prejudice to his senior-ity and other rights and privileges previously enjoyed by him,and make him whole for any loss of pay he may have suffered,with interest at the rate of 6 percent, by reason of Respond-ent's discrimination against him, as provided in the sectionabove entitled "The Remedy."(b) Notify immediately Walter J. Santwer, if presently serv-ing in the Armed Forces of the United States, of his right toreinstatement, upon application after discharge from theArmed Forces, in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended.(c) Preserve and, upon reasonable request, make availableto the Board or its agents, for examination and copying, allpayroll records and reports and all other records necessary toascertain the amount, if any, of backpay due under the termsof this recommended Order.(d) Post at its place of business at Cochituate, Massa-chusetts, and its construction site in Billerica, Massachusetts,copies of the notice marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director for Region1,after being signed by a duly authorized representative ofRespondent, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily displayed. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.'IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not found herein.'In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the 1mted States Court of Appeals Enforcing anOrder of the National Labor Relations Board "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 1, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith " 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXof pay he may have suffered by reason of his discharge,with interest thereon at the rate of 6 percent.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees thatWE WILL NOT discharge employees, or otherwise dis-criminatein any manner in respect to their tenure ofemployment or any term or condition of employment,because theyengage inactivity having as its purpose thesubmission, presentation,and processingof protestsrelating to the assignmentof work to craft alleged to benot entitled thereto.WE WILL NOT in anysimilar orlikemanner interferewith, restrain, or coerce our employees in the exercise ofrights guaranteed to them by Section 7 of the NationalLabor Relations Act.WE WILL offer Walter J. Santwer immediate and fullreinstatementto his former position, or if such positionno longer exists, to a substantially equivalent one, with-out prejudice to his seniority and other rights and privi-leges enjoyed by him, and make him whole for any lossCARLSONCORPORATION(Employer)DatedBy(Representative)(Title)We will notify the above-named individual, if presently serv-ing in the Armed Forces of the United States, of the right tofull reinstatement upon application after discharge from theArmed Forces, in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, BulfinchBuilding,15New Chardon Street, Boston, Massachusetts02114, Telephone 617-223-3300.